Sims, J.,
after making the foregoing statement, delivered the following opinion of the court.
The ease turns upon a single question, namely:
1. Is this a case which, under the provisions of section 4 of the constitution of the league, the board of directors of the league were required to try?
The question must be answered in the negative.
Upon the facts appearing from the evidence, without any conflict therein, the requirement contained in the resolution, adopted at the Suffolk meeting, that “at the next meeting each club post a forfeit of $2,000.00” was a “lawful requirement” of the league within the meaning of subsection 8 of section 3 of the constitution of the league. The plaintiff and his club, a member of the league, failed and refused to comply with that requirement. As expressly provided in such subsection, such failure or refusal terminated the membership of the plaintiff’s club in the league.
As expressly provided in section 4 of the constitution of the league, when at the Norfolk meeting the plaintiff and his club were charged with the default just mentioned, by the resolution offered by the Wilson, N. C., *612club, the president had the duty imposed upon him of ascertaining “whether any dispute exists (existed)” as to the fact of such default; it was only in case such fact was “disputed” that the board of directors were required to try the case; under the constitution of the league, the plaintiff was not entitled to have the case tried by anyone when the fact of his alleged default was not disputed; and it appears from the evidence, without any conflict therein, that the president by his said ’phone talk with the plaintiff discharged the duty imposed upon him as aforesaid, and ascertained, as required by the constitution, that the default in question was a fact which was not disputed. Therefore, according to the constitution of the league, by which the plaintiff and his club, as a member of the league, were bound, as by contract, the plaintiff had no right to a trial by the board of directors, or by the league itself in meeting assembled; and, hence, had no right to complain of the action of the league itself in adopting the resolution at the Norfolk meeting, which declared the membership of the Richmond Baseball Club forfeited, that is, terminated.
As said in Kalbitzer v. Goodhue, 52 W. Va. 435, 44 S. E. 264: “The constitution and by-laws adopted by. a voluntary association constitutes a contract between the members, which, if not immoral or contrary to public policy, or the law, will be enforced by the courts.”
To the same effect, see Brown v. Stoerkel, 74 Mich. 269, 41 N. W. 921, 3 L. R. A. 430; 5 C. J. 355.
As said in Ostram v. Greene, 161 N. Y. 353, 55 N. E. 919: “There is a marked difference between a volun4 tary association with rules and one without. If lawful rules are made for the government of the members, they must be conformed to until they are regularly changed. So long as they are in force, they are the law of the association and must be obeyed.”
*613The ease will be reversed; and since, under the circumstances, a new trial could avail the plaintiff nothing, we will enter final judgment dismissing the action.

Reversed and final judgment dismissing the action.